Title: To James Madison from Hubbard Taylor, 16 November 1801
From: Taylor, Hubbard
To: Madison, James


Dear sirMidway Caroline County 16th Novr. 1801
Having some business to forward you for and by direction of my brother James—which I could not get done untill a few days past, has prevented me from writing you before now.
I called to see yr Mother on my [way] in. I sincerely regret that [it] is not in my power to see you while in Virginia, I leave this place on the 24th. for Kentucky—where it will ever give me great satisfactin to hear from you, (the time I fear being too short to get an answer before I set out).
In my last letter to you abt. your Land business I mentin’d the draft I had made on yr. father for £20. The Mercht. in whose favor it was drawn had heard nothing off it—and requsted me to make some enquiry wheather it had been presented—or paid.
You’l recollect that you have some money remainig in my hands of your own, which shall be from time to time applid in such Manner as yr. business may require, or subject to your Order.
Any thing that may be still necessary to be done in the Lands that was your fathers, that shall be commited to my care I shall endeavour faithfuly to execute, agreable to any instructins I may receive from you, or any one of the family concerned.
I hope my dear sir you will not be silent. On communicating your commands, I will endeavour to observe punctuality & dispatch. With respects to Ms. Madison I beg to add the esteem & regard with which I am D. sir Yr affe. Hble set
H. Taylor
P. S. A List of all the Warrants has been forward by the Regster of Land offe. since the fire in the War office.
 

   RC (ViU).


   See Taylor to JM, 20 May 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:207–8).

